          Case 1:17-cv-01154-HBS Document 29 Filed 07/16/20 Page 1 of 2



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


Anthony W. Palmer,
                                                                              Decision and Order
                                        Plaintiff,
                                                                               17-CV-1154 (HBS)
                v.                                                                 Consent
Commissioner of Social Security,

                                        Defendant.


        On November 28, 2018, the Court heard from the parties and issued a Decision and Order

from the bench that vacated the Commissioner’s final determination and that remanded the case for

further administrative proceedings. (Dkt. No. 17.) On March 29, 2019, in accordance with a

stipulation between the parties (Dkt. No. 21), the Court awarded plaintiff attorney fees in the

amount of $6,794.05 under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412. (Dkt. No.

22.) One of the conditions attached to the award was that plaintiff potentially would not receive the

award, depending on whether he owed any debts to the federal government that were subject to

offset under the U.S. Treasury Offset Program.

        On June 8, 2020, plaintiff’s counsel filed a motion for an award of attorney fees in the

amount of $14,639.57, under 42 U.S.C. § 406(b). (Dkt. No. 24.) Plaintiff’s counsel informs the

Court, and the Commissioner does not contest, that the EAJA award likely was offset in its entirety

to help satisfy an unspecified debt. (Dkt. No. 24-1 at 2.) Plaintiff’s counsel advises further that on

April 19 and May 22, 2020, the Commissioner issued two Notices of Award, based on a favorable

decision, totaling $58,558.28 in past-due benefits. Of that amount, the Commissioner withheld just

under 25 percent, or $14,150.90, to pay any duly approved attorney fee. Plaintiff’s counsel has set

forth details in the motion explaining the time spent on the case and how the amount sought is
          Case 1:17-cv-01154-HBS Document 29 Filed 07/16/20 Page 2 of 2



consistent with the attorney-client contract, the amount of time spent on the case, prevailing rates

for the type of work performed, and the statutory cap for fees.

        The Commissioner takes no position on the motion, since Section 406(b) are paid from the

claimant’s benefits rather than from agency funds. (Dkt. No. 27.)

        After reviewing the motion papers, the Court finds that the request is in fact consistent with

statutory authority and with cases that have addressed similar requests. See generally, e.g., Gisbrecht v.

Barnhart, 535 U.S. 789 (2002); Wurzer v. Comm’r, No. 15-CV-6528 CJS, 2019 WL 3821897 (W.D.N.Y.

Aug. 14, 2019); Barone v. Saul, No. 13-CV-896, 2019 WL 3296616, at *2 (W.D.N.Y. July 23, 2019).

Unlike Wurzer and Barone, no refund of the EAJA award will be necessary since the award was offset.

Accordingly, the motion is granted. Plaintiff’s counsel is hereby awarded $14,639.57 in attorney fees

under 42 U.S.C. § 406(b).

        SO ORDERED.

                                                  __/s Hugh B. Scott________
                                                  Hon. Hugh B. Scott
                                                  United States Magistrate Judge
DATED: July 16, 2020




                                                     2
